Walker, J.
This was an injunction sited out by the appellant to restrain the defendant in error from enforcing the collection of a judgment granted in his favor June 22, I860, in-the District Court of Eort Bend county. On demurrer the injunction was dissolved, and by cross petition, damages given. The briefs presented by appellant’s counsel are of masterly skill-and ability, and but for the adjudicated, cases, some of the questions raised would put this court upon very earnest inquiry; but an examina■tion of the whole case has resulted in satisfying us that no material errors have been committed by the court below. It is contended that the amount of damages given for suing out the injunction are excessive, as the execution was only for one-fourth the-judgment.
This is true, hut the injunction restrained the whole judgment; and therefore we do not see that there is any excess of damages. If it should be found on calculation that the damages amount to more than ten per cent, on the judgment, the court herein • direct that the excess be rebated.
The fact is not established that Garnett, .the administrator, took the bond of Towsey and Bingham in satisfaction of the judgment in favor of Bradley’s estate; and not being satisfied that the evidence makes out this fact clearly, we deem it unnecessary to notice the points raised upon the question by the very learned counsel *259for appellant. And if it were otherwise, all we can say is, that he had no right, power or authority to do so, other than that which he must have derived from the county court. (See Paschal’s Dig., 1337; Trammell v. Swan, 25 Texas, 473; Hamilton v. Pleasants, Galveston term, 1889.) These latter decisions are sharply attacked by the learned counsel for appellant, and with a skill worthy a better cause; but we must say, stare decisis. Concluding that possibly the court might hold against the appellant, we are asked to give relief against Garnett in his individual capacity. In this too we are precluded'by the authority of Johnson v. Brown, Sup 25 Texas, 129. From an examination of the whole record, we are of opinion that the judgment of the court below is in no essential erroneous, and it should therefore he affirmed. The conduct of Edmonson is severely criticised in the brief the appellee. We will not say that the hounds of professional license have been transcended; nor do we in the least deny that the record exposes him to this kind of animadversion. The pleadings being sworn to. we naturally look to them for the facts in the case; and in view of the facts disclosed, the damages appellant has brought upon himself are both moral and pecuniary. The judgment of the District Court is affirmed.
Affirmed.